Name: Commission Regulation (EEC) No 2608/93 of 23 September 1993 amending Annexes I, II and III of Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: foodstuff;  marketing;  agricultural activity;  cultivation of agricultural land;  technology and technical regulations;  European Union law;  trade
 Date Published: nan

 Avis juridique important|31993R2608Commission Regulation (EEC) No 2608/93 of 23 September 1993 amending Annexes I, II and III of Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs Official Journal L 239 , 24/09/1993 P. 0010 - 0013 Finnish special edition: Chapter 15 Volume 13 P. 0040 Swedish special edition: Chapter 15 Volume 13 P. 0040 COMMISSION REGULATION (EEC) No 2608/93 of 23 September 1993 amending Annexes I, II and III of Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (1), as last amended by Commission Regulation (EEC) No 207/93 (2), and in particular Article 13 thereof, Whereas plants collected in natural areas which have not undergone treatment with products which are not authorized in organic farming should be regarded as having been obtained according to the organic production method, wherever such collection has been made in areas and by persons inspected under the provisions of the inspection system provided for in Article 9 of Regulation (EEC) No 2092/91; whereas, therefore, Annexes I and III have to be amended; Whereas in the case of certain apple-tree varieties the treatment of the leaves with calcium chloride appears indispensable to satisfy adequately their nutritional need of calcium; whereas the practice does not have any significant effect on the environment; whereas, therefore, calcium chloride should be inserted into part A of Annex II; Whereas according to the provisions of Article 8 of Regulation (EEC) No 2092/91 importers of products from third countries are obliged to submit their undertaking to the inspection system referred to in Article 9; whereas, therefore, detailed implementation rules have to be developed to adjust the current provisions of Annex III to the situation of importers of products into the Community; whereas for reasons of clarity those provisions have been grouped in a separate section of Annex III; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee referred to in Article 14 of Regulation (EEC) No 2092/91, HAS ADOPTED THIS REGULATION: Article 1 Annexes I, II and III of Regulation (EEC) No 2092/91 are hereby amended as shown in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. The provisions of point 6 of Part C of the Annex shall enter into force six months after the date of such publication. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 September 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 198, 22. 7. 1991, p. 1. (2) OJ No L 25, 2. 2. 1993, p. 5. ANNEX A. The text of the section 'Plants and plant products' of Annex I is amended as follows: 1. In the last subparagraph of point 2 the words '(biodynamic preparations)' are deleted. After that sub-paragraph the following subparagraph is added: 'So-called "biodynamic preparations" from stone meal, farmyard manure or plants may also be used for the purposes covered by this paragraph.' 2. The following point 4 is added: '4. The collection of edible plants and parts thereof, growing naturally in natural areas, forests and agricultural areas, is considered an organic production method provided that: - those areas have received no treatments with products other than those referred to in Annex II for a period of three years before the collection. - the collection does not affect the stability of the natural habitat or the maintenance of the species in the collection area.' B. To Annex II, part A, the following product is added: 1. The title of part A is replaced by the following: 'A. Plants and plant products from farm production or collection.' 2. The text of pont 2 of part A is replaced by the following: '2. When the inspection arrangements are first implemented, the producer, even where his activity is limited to the collection of wild plants, and the inspection body must draw up: - a full description of the unit, showing the storage and production premises and land parcels and/or collection areas and, where applicable, premises where certain processing and/or packaging operations take place, - all the practical measures to be taken by the producer at unit-level to ensure compliance with the provisions of this Regulation. - and, in case of collection of wild plants, the guarantees given by third parties, if appropriate where relevant which the producer can provide to ensure that the provisions of Annex I, point 4 are satisfied. The description and the measures concerned must be contained in an inspection report countersigned by the producer concerned. In addition, the report must specify: - the date of the last application on the parcels and/or collection areas concerned of products the use of which is not compatible with Article 6 (1) (b), - an undertaking by the producer to carry out operations in accordance with Articles 5 and 6 and to accept, in the event of infringement, enforcement of the measures referred to in Article 9 (9) and, where relevant, in Article 10 (3)'. 3. The text of point 8 of part A is replaced by the following: '8.1 Products as referred to in Article 1 may be transported to other units, including wholesalers and retailers, only in appropriate packaging or containers closed in a manner preventing substitution of the content and provided with a label stating, without prejudice to any other indications required by law: (a) the name and address of the person responsible for the production or preparation of the product, or, where another seller is mentioned, a statement which enables the receiving unit and the inspection body to identify unequivocally the person responsible for the production of the product; (b) the name of the product, including a reference to the organic production method, in accordance with Article 5. 8.2 However, the closing of packaging or containers is not required where: (a) transportation is between a producer and another operator who are both subject to the inspection system referred to in Article 9, and (b) the products are accompanied by a document giving the information required under the previous subparagraph.' 4. The last subparagraph of point 1 of part B is replaced by the following: 'In addition, the report must include an undertaking by the operator to perform the operations in such a way as to comply with Article 5 and to accept, in the event of infringement, the enforcement of the measures referred to in Article 9 (9) and, where relevant, in Article 10 (3).' 5. Point 6 of part B replaced by the following: '6. Products as referred to in Article 1 may be transported to other units, including wholesalers and retailers, only in appropriate packaging or containers closed in a manner preventing substitution of the content and provided with a label stating, without prejudice to any other indications required by law: (a) the name and address of the person responsible for the production or preparation of the product, or, where another seller is mentioned, a statement which enables the receiving unit and the inspection body to identify unequivocally the person responsible for the preparation of the product; (b) the name of the product, including a reference to the organic production method according to the relevant provisions of Article 5. On receipt of a product as referred to in Article 1, the operator shall check the closing of the packaging or container where it is required and the presence of the indications referred to in in the previous paragraph, in point A.8.1 or in point C.8. The result of this verification shall be explicitly mentioned in the accounts referred to in point B.2. Where the check leaves any doubt that the product concerned came from an operator subject to the inspection system provided for in Article 9, it max only be put into processing or packaging after elimination of that doubt, unless it is placed on the market without indication referring to the organic production method'. 6. The following part is added: 'C. Importers of plant products and foodstuffs composed essentially of plant products from third countries 1. When the inspection arrangements are first implemented, the importer and inspection body must draw up: - a full description of the importer's premises and of his import activities, indicating as far as possible the points of entry of the products into the Community and any other facilities the importer intends to use for the storage of the imported products; - all the practical measures to be taken by the importer to ensure compliance with this Regulation. This description and the measures concerned must be contained in an inspection report, countersigned by the importer. In addition, the report must include an undertaking by the importer - to perform the import operations in such a way as to comply with the provisions of Article 11 and to accept, in the event of infringement, the enforcement of the measures referred to in Article 9 (9); - to ensure that any storage facilities that the importer will use are open to inspection, to be carried out either by the inspection body or, when these storage facilities are situated in another Member State or region, by an inspection body approved for inspection in that Member State or region. 2. Written accounts must be kept enabling the inspection body to trace for each lot of products referred to in Article 1, imported from a third country: - the origin, nature and quantity of the lot concerned, and on request by the inspection body, any details on the transport arrangements from the exporter in the third country to the importer's premises or storage facilities; - the nature, quantities and consignees of the lot concerned, and on request by the inspection body, and details on the transport arrangements from the importer's premises or storage facilities to the consignees. 3. The importer shall inform the inspection body of each imported consignment into the Community, giving any details this body or authority may require, such as a copy of the inspection certificate for the importation of organic products. When the products concerned are circulating in a Member State or region other than the one where the inspection body is approved for inspection, that body may pass the information to a body, approved for inspection in that Member State or region, for on-the-spot inspection of the imported consignment. 4. Where imported products referred to in Article 1 are stored in storage facilities where also other agricultural products or foodstuffs are processed, packaged or stored: - the products as referred to in Article 1 must be kept separate from the other agricultural products and/or foodstuffs; - every measure must be taken to ensure identification of lots and to avoid mixtures with products not obtained in accordance with the rules laid down in this Regulation. 5. Apart from unannounced inspection visits, the inspection body must make a full physical inspection, at least once a year, of the importer's premises and, where relevant, of a selection of the other storage facilities which the importer uses. The inspection body shall inspect the written accounts mentioned in point C.2 and the certificates referred to in Article 11 (1) (b) and (3). Samples for testing of substances not authorized under this Regulation may be taken. However, they must be taken where the use of unauthorized substances is suspected. An inspection report must be drawn up after each visit, countersigned by the person responsible for the unit inspected. 6. The importer must, for inspection purposes, give the inspection body access to his premises and to the written accounts and relevant supporting documents, in particular any import certificates. He must provide the inspection body with any information necessary for the purposes of the inspection. 7. Products as referred to in Article 1 shall be imported from a third country in appropriate packaging or containers, closed in a manner preventing substitution of the content and provided with identification of the exporter and with any other marks and numbers serving to identify the lot with the inspection certificate. On receipt of a product as referred to in Article 1, imported from a third country, the operator shall check the closing of the packaging or container and the correspondance of the identification of the lot with the certificate referred to in Article 11 (1) (b) or a similar certificate where required by the authorities under any arrangements adopted under Article 11 (6). The result of this verification shall be explicitly mentioned in the accounts referred to in point C.2. Where the check leaves any doubt as to the origin of the product from a third country or from an exporter in a third country not accepted under Article 11, the product be put on the market, or processed or packaged, only after such doubt has been dispelled, unless it is placed on the market without indication of the organic production method. 8. Products referred to in Article 1 may be transported to other units, including wholesalers and retailers, only in appropriate packaging or containers closed in a manner preventing substitution of the content and provided with a label stating, without prejudice to any other indications required by law: (a) the name and address of the importer of the product, or a statement which enables the receiving unit and the inspection body to identify unequivocally the importer of the product; (b) the name of the product, including a reference to the organic production method under Article 5.'